Citation Nr: 1204319	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating earlier than January 30, 2006, and to a rating in excess of 20 percent from January 30, 2006, for hypertension.  

2.  Entitlement to a rating in excess of 30 percent for headaches.

3.  Entitlement to a rating in excess of 30 percent for major depressive disorder. 

4.  Entitlement to a compensable rating for erectile dysfunction. 

5.  Entitlement to a compensable rating for sinusitis. 

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1988 to December 1995.      

This case comes before the Board of Veterans Appeals (the Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Issues 2-7 on the cover page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The evidence of record does not indicate that prior to December 14, 1999, the Veteran had diastolic readings predominantly 100 or higher, systolic readings 160 or higher, or that he required continuous medication usage to control hypertension with a history of diastolic pressure that was predominantly 100.  

2.  The evidence of record indicates that, from December 14, 1999 to January 30, 2006, continuous medication was required to keep the Veteran's diastolic readings below 100.  

3.  Since January 30, 2006, the evidence of record has indicated diastolic pressure readings of predominantly 110 or more, but not of 120 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation, for service-connected hypertension, were not met prior to December 14, 1999.  38 U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997, 1998, & 2011).  

2.  Between December 14, 1999 and January 30, 2006, the criteria for a 10 percent disability evaluation for service-connected hypertension were met.  38 U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997, 1998, & 2011).  

3.  The criteria for a rating in excess of 20 percent for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997, 1998, & 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for hypertension 

On August 11, 1997, VA received the Veteran's original service connection claim for hypertension.  In a rating decision later that month, the RO denied his claim.  The Veteran appealed that decision to the Board.  The Board remanded this matter for additional development in August 2003 and May 2004.  Following the additional development, the RO granted service connection for hypertension in October 2006, rating the disorder as 0 percent disabling, effective the date of claim in August 1997.  The Veteran then filed a notice of disagreement (NOD) in November 2006, arguing that a higher rating should be assigned during the appeal period.  The RO partly agreed with the Veteran in an April 2009 SOC, in which the Veteran's disability evaluation was increased to 20 percent, effective January 30, 2006.  In an April 2009 substantive appeal, the Veteran continued to maintain that a higher rating has been warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period). 

In this decision, the Board will evaluate the evidence of record to determine whether a compensable rating had been warranted prior to January 30, 2006, and whether a rating in excess of 20 percent has been warranted since then.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. 

The Veteran's hypertension has been rated under Diagnostic Code (DC) 7101 of 38 C.F.R. § 4.104.  During the appeal period, VA twice revised the criteria for evaluating hypertension under DC 7101.  The first revision is effective January 12, 1998.  See 62 Fed. Reg. 65207.  The second revision is effective September 6, 2006.  See 71 Fed. Reg. 52460.  Both the old and new criteria apply in this matter.  The older criteria will apply from the date of claim, and the substantive new criteria will apply from the effective dates.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (when a regulation changes after a claim has been filed but before the administrative appeal process has been concluded, the version more favorable to the Veteran should apply, unless Congress or the VA Secretary provides otherwise).  

Under DC 7101, effective prior to January 12, 1998, a 10 percent rating required diastolic pressure predominantly 100 or more.  A 20 percent rating required diastolic pressure predominantly 110 or more with definite symptoms.  A 40 percent disability evaluation required diastolic pressure predominantly 120 or more and moderately severe symptoms.  A 60 percent rating required diastolic pressure predominantly 130 or more and severe symptoms.  In relevant part, Note 2 under that version of DC 7101 stated that when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum rating of 10 percent will be assigned.  See 38 C.F.R. § 4.104 (1997).   

Effective January 12, 1998, a 10 percent rating is warranted under DC 7101 for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or, a minimum evaluation of 10 percent where a history of diastolic pressure predominantly 100 or more is shown and the claimant requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  Note 1 under the revised DC 7101 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note 2 under the revised DC states that VA should evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  And in the revision that was effective September 6, 2006, Note 3 was added, which provides that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.  See 38 C.F.R. § 4.104 (2011).   
 
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The relevant evidence of record in this matter is found in VA and private treatment records and reports.  The Board has considered the lay evidence of record from the Veteran contending that higher evaluations have been warranted here.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board must rely on medical evidence in a matter such as this, where blood pressure readings conducted by medical professionals are crucial in determining the case.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As will be explained below, the evidence of record does not support a compensable evaluation for hypertension under DC 7101 prior to December 14, 1999; the evidence does support a 10 percent evaluation between December 14, 1999 and January 29, 2006; and the evidence supports a 20 percent evaluation from January 30, 2006 to present.  See Fenderson, supra.  

	From August 11, 1997 to December 13, 1999

As indicated by the RO in its award of service connection in October 2006, the Veteran has had hypertension since the mid to late 1990s.  However, the evidence of record does not indicate that his disorder was compensably disabling prior to December 14, 1999.  

The Veteran filed for service connection for hypertension in July 1997, but he provided no information about his condition.  Several blood pressure tests are of record prior to time the Veteran's claim was received. 

A VA compensation examination report dated in October 1996 is negative for a diagnosis of hypertension, and the Veteran's blood pressure was recorded as 120/80.  At a VA examination in November 1996, the examiner noted that the Veteran's blood pressure was 160/108, but hypertension was not specifically diagnosed.  In June 1998, it was noted that the Veteran's blood pressure was 157/89 at an emergency room visit for headaches.  

The Veteran testified at a RO hearing in April 1999, that the first time he was ever told he had high blood pressure was in November 1996.  This was in reference to the 160/108 blood pressure rating that was recorded in November 1996.  The Veteran added that in May 1997 he underwent a Postal Service physical at which his blood pressure readings were reportedly all high. The Veteran stated that he had been on Verapamil since approximately September 1998.  He denied being on any medication for hypertension prior to that.  The Veteran acknowledged that his blood pressure fluctuated a lot.  VA medication records confirm that the Veteran was prescribed Verapamil on September 30, 1998.

However, while the evidence confirms that the Veteran was prescribed medication for hypertension in September 1998, the blood pressure readings prior to that date rarely begin to approach a diastolic pressure of 100.  The chart below lists the blood pressure readings for the Veteran that were of record prior to December 1999. 

October 1996
120/80
November 1996
160/108
June 1998 
157/89
September 1998
134/70
September 1998
134/70
October 1998
120/62
129/69
134/70
March 1999
114/57
139/84
April 1999
122/65
September 1999
149/75
October 1999
115/66
November 1999
147/93
143/87

As shown, for much of the time prior to 1999, the diastolic pressure readings did not even approach 100.  

Thus, while the Veteran was prescribed medication (Verapamil) in September 1998, he had not demonstrated a diastolic pressure that had predominantly been 100 or more at that time so as to warrant a compensable rating.

As such, prior to December 14, 1999, the evidence simply does not support any of the criteria for a compensable rating for hypertension, regardless of whether the regulations in effect at the time the Veteran's claim was received were used, or whether the revised regulations were used.

The Veteran did not demonstrate diastolic pressure of predominantly 100 or systolic pressure of predominantly 160; and the Veteran had not been prescribed medication for his hypertension.  As such, a compensable rating for hypertension is not warranted prior to December 14, 1999.

	Between December 14, 1999 and January 30, 2006

In a VA treatment record dated December 14, 1999, it was reported that the Veteran's diastolic pressure exceeded 100, and that he needed medication to control his symptoms.  Specifically, that treatment record noted a blood pressure reading of 142/105, and noted prescription of the hypertension medication HCTZ/Triamterene.  Moreover, many private and VA treatment records dated from December 1999 to the mid 2000s indicate diastolic readings at or near 100, and that additional medication was used to control the Veteran's hypertensive symptoms.  As noted, the Veteran was prescribed with the hypertension drug HCTZ/Triamterene in December 1999, and was subsequently prescribed Norvasc, Metoprolol, and Amlodipine.  As such, the criteria for a 10 percent evaluation were approximated as of December 14, 1999.  

The Board has considered whether a rating in excess of 10 percent was warranted from December 14, 1999 to January 30, 2006, when a 20 percent rating was eventually assigned, but the evidence would not support such an award under either the older or newer criteria.  Simply put, the medical evidence during this period does not show that the Veteran's diastolic pressure readings were predominantly 110 or greater during that period.  It is true that readings of 110 were seen on several occasions during this period (twice in May 2004, once in July 2004, and again in December 2005).  However, the fact remains that the vast majority of diastolic readings were below 110.

The following chart records the Veteran's blood pressure readings that are of record between December 1999 and December 2005:

December 1999
142/105
January 2000
136/80
April 2000
128/70
July 2000
123/79
July 2001
155/90
115/66
June 2002
122/86
October 2002
115/66
141/86
145/84
156/95
166/90
April 2003
142/100
December 2003
144/102
January 2004
120/96
May 2004
140/110
154/110
July 2004
170/110
July 2004
170/110
August 2004
140/102
November 2004
140/92
April 2005
140/80
May 2005
130/90
122/100
September  2005
140/100
December 2005
150/110
126/90

As illustrated, the evidence shows only 4 out of approximately 25 blood pressure tests showed a diastolic pressure reading of 110.  As such, the Board concludes that this does not amount to the Veteran's diastolic pressure being predominantly 110 or more, as "predominantly" would imply at the very least that a majority of the diastolic readings were 100 or more, which is clearly not the case here.
 
Moreover, none of the dozens of blood pressure readings of record dated prior to January 2006 indicates systolic readings at or near 200.  The highest systolic reading between December 1999 and January 2006 is 170, noted in July 2004.  See 38 C.F.R. § 4.104, DC 7101 (1997).  

As such, prior to January 30, 2006, a rating in excess of 10 percent is not warranted.

	Since January 30, 2006

The RO found a 20 percent rating was warranted for the Veteran's hypertension, effective January 30, 2006.  This RO based its decision on particularly high blood pressure readings that were noted on that date at a VA examination.  The Board concurs that January 30, 2006 is the appropriate date for the Veteran's 20 percent rating to be assigned, as the criteria for a higher rating were not met.  

It is noted that in November 2006, the Veteran's private doctor wrote a statement indicating that he had treated the Veteran for approximately eleven years and that his diastolic blood pressure readings were predominantly 110 or more at most of his office visits.  The Board took this statement into account and reviewed all of the private treatment records that were submitted.  However, as shown in the chart above, the Veteran's blood pressure readings during the time frame prior to January 30, 2006 did not show diastolic pressure that was predominantly 110. 

The Board has also considered whether a rating in excess of 20 percent is warranted for the Veteran's service connected hypertension.  Under either the older or newer criteria, the next-highest rating over 20 percent - i.e., 40 percent - is warranted where the evidence indicates diastolic blood pressure readings predominantly of 120 or more.  The Board has reviewed the record for evidence indicating such high readings.  The Board notes diastolic readings in excess of 120  have been recorded on several occasions (approximately five) during the course of the Veteran's appeal.  However, since December 2005, the Veteran has had his blood pressure checked more than 65 times.  As such, the vast majority of the blood pressure readings of record (even excluding the ratings from the earlier years of the Veteran's appeal) show diastolic pressure readings below 120.  As such, a rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.104, DC 7101.   

In sum, the competent evidence of record indicates that a noncompensable evaluation was warranted from August 11, 1997 to December 13, 1999, that a 10 percent evaluation was warranted from December 14, 1999 to January 30, 2006, that a 20 percent rating has been warranted since January 30, 2006, and that a rating in excess of 20 percent has been unwarranted since then.  The Board finds the preponderance of the evidence against any additional claim for increase not granted in this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


	Extraschedular

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, there is no evidence showing anything unique or unusual about the Veteran's hypertension that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the rating assigned.  Moreover, higher ratings are available but unwarranted as the requisite symptomatology is not present here.  The Board acknowledges the Veteran's contention that he has been hospitalized, but there is no showing that he has ever been hospitalized to treat hypertension.  Therefore, the Board has no basis to refer the Veteran's claim to the VA Undersecretary for Benefits or the Director, Compensation and Pension Service, for extra-schedular consideration of his hypertension.  38 C.F.R. § 3.321. 

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In this matter, the required notice was provided by a letter dated in June 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also explained how disability ratings and effective dates are established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the notice was provided to the Veteran following the rating decision on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  However, the Board finds no prejudice with the late notice as the Veteran's claim was later readjudicated in the April 2009 SOC and November and December 2010 supplemental SOCs (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, and the Veteran has been provided with several VA examinations.  Additionally, the Veteran testified at a hearing before the Board.

As such, VA has satisfied its duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

A compensable disability evaluation prior to December 14, 1999, for the Veteran's service-connected hypertension, is denied.  

From December 14, 1999 to January 29, 2006, a 10 percent disability evaluation, for the Veteran's service-connected hypertension, is granted, subject to laws and regulations governing the payment of monetary awards.  

A rating in excess of 20 percent for the Veteran's hypertension is denied.
 

REMAND

In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the veteran or his or her representative must file a timely NOD; so long as the issues being appealed are clear, the AOJ by law must then issue a SOC; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In a January 2010 rating decision, the RO denied several claims including increased rating claims for sinusitis, erectile dysfunction, headaches; service connection for traumatic brain injury; and a TDIU.

The Veteran quickly responded indicating that he would like reconsideration of the January 2010 rating decision with regard to the issues of sinusitis, erectile dysfunction, and headaches. 

In a September 2010 rating decision, the RO reconsidered those issues, as well as several others.  Specifically, the RO denied a rating in excess of 30 percent for headaches, a rating in excess of 30 percent for major depressive disorder, a compensable rating for erectile dysfunction, a compensable rating for sinusitis, and denied reopening a previously denied claim of service connection for PTSD; and denied a claim for TDIU.  Later in September 2010, the Veteran submitted a signed statement indicating that he disagreed with the September 2010 rating decision. 

In October 2010, the RO sent the Veteran a letter stating that the document he had submitted was not a valid notice of disagreement in that a "substantive appeal" must indicate the specific issues with which the Veteran disagreed.  However, the Board notes that a substantive appeal is different from a notice of disagreement.  See 38 C.F.R. § 20.201 and 20.202.

No special wording is required for a notice of disagreement, and the Board concludes that the September 2010 letter should be considered to be a valid notice of disagreement.  Furthermore, because the notice of disagreement is still pending; it is proper to remand the aforementioned issues because the Veteran has not been provided a statement of the case (SOC) on the issues denied in the September 2010 rating decision.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Consider the issues of a rating in excess of 30 percent for headaches, a rating in excess of 30 percent for major depressive disorder, a compensable rating for erectile dysfunction, a compensable rating for sinusitis, whether new and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD, and a TDIU.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


